  8:20-cv-00459-RGK-PRSE Doc # 10 Filed: 01/04/21 Page 1 of 2 - Page ID # 26




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JASON DANIEL MUELLER,

                   Petitioner,                             8:20CV459

      vs.
                                                             ORDER
MEYERS, Warden of Douglas County
Corrections;

                   Respondent.


       On November 23, 2020, the court directed Petitioner Jason Daniel Mueller
to file an amended petition for writ of habeas corpus under 28 U.S.C. § 2241 that
clearly identified the case number and the court that currently has jurisdiction over
him. (Filing 8.) To date, Petitioner has not filed an amended petition, and the time
in which to do so has passed. Moreover, on November 23, 2020 and December 7,
2020, the two previous orders sent to Petitioner at his last known address were
returned to this court as undeliverable. (See Filings 7 & 9.) This case cannot be
prosecuted in this court when Petitioner’s whereabouts are unknown. See NEGenR
1.3(e) and (g) (requiring pro se parties to adhere to local rules and inform the court
of address changes within 30 days).

       IT IS THEREFORE ORDERED that: This case is dismissed without
prejudice because Petitioner failed to prosecute it and failed to comply with this
court’s orders. No certificate of appealability has been or will be issued. The court
will enter judgment by a separate document.
8:20-cv-00459-RGK-PRSE Doc # 10 Filed: 01/04/21 Page 2 of 2 - Page ID # 27




   Dated this 4th day of January, 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                     2
